Citation Nr: 0127769	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  99-20 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel
INTRODUCTION

The veteran had active service from April 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a low back condition had not been 
submitted.  

The veteran was afforded an RO hearing in September 1999.  He 
was also afforded a travel board hearing before the 
undersigned member of the Board in March 2001.  The Board 
notes that additional evidence was submitted to the Board 
following the Board hearing.  The veteran and his 
representative waived initial consideration by the RO under 
the provisions of 38 C.F.R. § 20.1304(c) (2001).  A 
transcript of each of the hearings have been associated with 
the claims folder.  


FINDINGS OF FACT

1.  In a rating decision dated in August 1986, the RO denied 
entitlement to service connection for a low back disorder.  
The RO notified the veteran of that decision by letter dated 
in August 1986.  The veteran did not file an appeal within 
one year.  

2.  The evidence submitted subsequent to the August 1986 
rating decision is new and material.  

3.  A back disability is related to service.  




CONCLUSIONS OF LAW

1.  The August 1986 rating decision denying entitlement to 
service connection for a back disorder is final.  Evidence 
submitted since that rating decision is new and material, and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991& Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2001).  

2.  A back disability was incurred as a result of active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO, by rating decision dated in August 1986, denied 
service connection for a back disorder.  The veteran did not 
appeal.  In January 1998, the veteran filed a petition to 
reopen his claim of entitlement to service connection for a 
back disorder.  He perfected an appeal of the RO's denial of 
that claim.  

The evidence of record at the time of the RO's August 1986 
rating decision was as follows:

The April 1951 service entrance examination shows that the 
spine and musculoskeletal system were normal.  A routine 
examination in April 1952 discloses that the spine and 
musculoskeletal system were normal.  Treatment records dated 
in August 1953 reflect that the veteran injured his back in 
May 1953, when he slipped down the stairs of a ship while 
carrying a duffel bag.  The records note that x-ray 
examination was ordered.  The assessment was possible old 
lumbar strain.  Treatment records dated in October 1953 
disclose that the veteran had continued complaints of pain on 
the left side of the upper back.  The examiner noted the 
veteran's report that earlier x-rays were negative.  The 
separation examination, dated in January 1955, shows that the 
spine and musculoskeletal system were normal.  

In association with his May 1986 application for 
compensation, the veteran reported that he had injured his 
back in May 1953.  He indicated that he began receiving post 
service by 1960.  

The evidence received since the August 1986 RO decision is as 
follows:

In his January 1998 petition to reopen his claim of service 
connection for a back disorder, the veteran reiterated that 
he injured his back while aboard a ship during service.  

Private chiropractic treatment records, dated from May to 
June 1997, show that the veteran underwent treatment for his 
back.  He reported that the date of the accident was in 1953.  
The diagnoses were listed as spasm of paraspinal musculature, 
subluxation of lumbar vertebra, and scoliosis.  

By letter dated in February 1998, the veteran's private 
chiropractor, W. C., Jr., stated that the veteran had been 
treated at that office for severe low back and leg pain, as 
well as spasms of the back on an intermittent basis since 
1969.  The letter notes that the veteran initially hurt his 
back during service.  He listed the diagnoses as lumbar disc 
syndrome, associated sciatic neuritis, and lumbar 
subluxations. Treatment records, dated from April 1969 to 
December 1983, reflecting back treatment, accompanied the 
letter.  W. C. explained that the veteran also routinely 
received treatment from 1984 to 1996, but that the treatment 
records had been misfiled and were unavailable.

On VA examination in September 1998, the veteran reported 
having fallen on a troop kit during service.  X-ray 
examination of the lumbar spine revealed L3-4 and L4-5 disc 
space narrowing, and L5-S1 spondylolisthesis, mild.  The 
diagnoses were chronic low back pain and mild degenerative 
joint disease of the lumbosacral spine.  

By letter dated in February 1999, the veteran stated that he 
was never notified of the August 1986 denial of his claim for 
service connection for a back disorder.  

At a personal hearing before a hearing officer at the RO in 
September 1999, the veteran testified that he had had no back 
injuries prior to service entrance.  Transcript at 14 
(September 1999).  He indicated that at separation, he had an 
abbreviated physical examination, with no questions asked.  
Id at 7.   The veteran further indicated that from October 
1953 to January 1955 he underwent treatment for his back 
disorder, to include heat treatments and massage, and 
continued to do so following separation.  Id. at 8.  

Private chiropractic treatment records from P. P., dated from 
October 1999 to October 2000, show treatment for back pain.  
The diagnoses included cervicalgia and lumbalgia.  

Private employment records, received in May 2001, show that 
on examination in December 1950, the veteran had freedom of 
movement, to include rising on toes and heels, and flexing 
knees to navel in a standing position.  In December 1974 he 
complained that his back was sore.  

At a travel board hearing in March 2001, the veteran 
indicated that he underwent x-ray examination after the fall 
during service.  Transcript at 3 (March 2001).  He testified 
that he began treatment, to include heat treatments and back 
rubs.  Id.  He indicated that many of the post service 
records of treatment are unavailable.  Id. at 6.  

The impression of x-ray examination in May 2001 was mild 
degenerative disc disease and secondary degenerative facet 
disease from L3 to S1.  

By letter dated in May 2001, the veteran's private physician, 
G. D., M.D., stated that the veteran had symptoms of 
mechanical axial low back pain and debilitating symptoms, 
which were noted to have continued without change for some 
time.  Dr. G. D. stated that the symptoms stemmed back to the 
original injury approximately 45 to 50 years ago in the 
military and had slowly worsened over time.  He stated that 
his review of x-ray examination of the lumbar spine revealed 
multilevel degenerative disk disease L1-L2, L2-L3, L3-L4, L4-
L5, with a marked disk space narrowing and peridiskal 
formation greatest at L1-L2 and L2-L3, which were much more 
advanced than would be expected given the veteran's age.  Dr. 
G. D. stated these findings were certainly very longstanding 
in nature.  He noted that although, in fact, age cannot be 
determined, the findings were consistent with an injury 45 to 
50 years ago.  

Criteria

The unappealed August 1986 rating decision that denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C. § 4005 (1980);  38 C.F.R. § 19.153 (1980) 
(currently 38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1103 (2001).  In order to reopen the claim, the 
veteran must present new and material evidence.  38 U.S.C.A. 
§ 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  See Elkins v. West, 12 Vet. App. 209, 219 (1999); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2001); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  This law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the January 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the March 1999 statement of the case and in 
the October supplemental statement of the case.  The Board 
notes the veteran's contention that he did not receive notice 
of the prior denial.  However, the letter was sent to his 
then address of record and it was not returned as 
undeliverable.  A copy of the letter is in the claims file 
and clearly states that the veteran had the right to appeal.  
The reverse of the front page of the letter explained his 
procedural and appellate rights.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties".  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992), citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it is presumed that the RO properly 
discharged its official duties by mailing notice of the 
rating decision to the veteran and that the notice sent to 
him, like the copy filed in the claims folder, advised him of 
his right to appeal.  Accordingly, since he did not appeal 
the August 1986 rating decision, it is final and new and 
material evidence is necessary to reopen the claim.  The 
Board concludes that the discussions in January 1999 rating 
decision, as well as in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 38 
U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims or that might be pertinent to the 
bases of the denial of the claim.  The Board notes that the 
veteran was afforded the opportunity to present oral argument 
and evidence in support of his claim at personal hearings and 
did so.  The undersigned Board member held the file open for 
60 days in order for the veteran to submit additional 
evidence in support of his claim following the March 2001 
hearing.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide the claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), it is stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

New and material evidence

Initially, the question to be addressed is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of service connection for a back disorder.  
The Board finds that he has done so.  

At the time of the 1986 denial of service connection for a 
back injury, the evidence included service medical records 
showing that the veteran had injured his back when he fell, 
as well as inservice manifestations following the fall, and 
subsequent treatment.  The diagnosis was possible old lumbar 
strain.  However, at the time of separation, the spine and 
musculoskeletal system were normal.  In sum, although there 
was evidence of inservice disease or injury, there was no 
competent evidence of post service disability or evidence 
relating a post service disability to service.  

The evidence added to the record since the August 1986 RO 
decision includes private treatment records showing treatment 
for a back disorder from 1969 to present.  In addition, there 
is a medical opinion of record, dated in May 2001, relating 
the veteran's current back disorder to service.  

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  Thus, the veteran's 
claim for service connection is reopened. 

Service connection

Service medical records show that the veteran injured his 
back during service in May 1953 upon falling down some stairs 
on his ship.  The treatment records reflect that x-ray 
examination was ordered, but if made, the report is not of 
record.  In any case, the assessment in August 1953 was 
possible old lumbar strain.  

The veteran asserts that he has received treatment for his 
back since separation from service in 1955.  However, some of 
the records are unavailable.  The available treatment 
records, dated from 1969 to 1986, show treatment for a back 
disorders, to include lumbosacral strain.  In addition, 
treatment records dated from 1997 to present also show 
treatment for back disorders, to include, spasm of the 
paraspinal musculature, lumbar disc syndrome, lumbar 
subluxations, and lumbalgia.  

In May 2001, Dr. G. D. stated that based on x-ray examination 
of the lumbar spine, showing multilevel degenerative disk 
disease and advanced, marked disk space narrowing and 
peridisckal formation, coupled with the veteran's age, the 
veteran's back disorder was of a longstanding nature.  He 
specifically stated that the veteran's symptoms stemmed back 
to the original injury during service, that the findings were 
consistent with a 45-50 year-old injury, and that the 
symptoms had slowly worsened over time.  

In summary, there is a competent medical evidence linking the 
veteran's current back disability to a well-documented injury 
during service.  There being no evidence of an intervening 
injury and no opinion contradicting Dr. G. D.'s opinion, the 
Board finds that service connection for a back disorder is 
warranted.  


ORDER

Service connection for a back disorder is granted, subject to 
regulations that control the payment of monetary benefits.  



		
	H. N. SCHWARTZ
Member, Board of Veterans' Appeals


 

